DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 06/15/22.
	The reply filed 06/15/22 affects the application 17/473,594 as follows:
1.    Claims 35, 41, 67, 94, have been amended. Claim 62 has been canceled. Applicant’s amendments have overcome the claims objection. The declaration filed 06/15/22 under Rule 1.130 has overcome the obviousness-type double patenting rejection made over claims 1-27 of U.S. Patent N0. 10,729,735 B1 in view of Nadji et al.  New ground(s) rejections necessitated are set forth herein below.                              
2.     The responsive is contained herein below.
Claims 35-38, 41, 43-48, 63-67, 85, 87-91, 94, 106, 107 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 35-38, 41, 43-48, 63-67, 85, 87-91, 94, 106, 107 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 115-118, 124-143 of copending U.S. Application No. 17/554,639. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of Application No. 17/554,639 are drawn to a method of preventing COVID-19 in a subject, the method comprising administering to a subject one or more therapeutically effective doses of cardiac glycoside-containing composition, wherein said one or more doses are administered: a) prior to said subject being infected with SARS-CoV-2 virus; or b) within a period of up to five days, up to four days, up to three days, up to two days, or up to one day of said subject having been infected with SARS- CoV-2. The claims of the instant application are drawn to a method of treating SARS-CoV-2 coronavirus infection comprising systemically administering to a subject, having said infection, plural therapeutically effective doses of digoxin sufficient to achieve therapeutically effective plasma concentration of
digoxin. It should be noted that it is obvious to administer such as systematically the composition to said subject at different periods such as within a period of up to five days of said subject having been infected with SARS-CoV-2 depending on factors such as the severity of the infection and the symptoms of the subject.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-38, 64-67, 85, 106, 107 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeon et al. (bioRxiv (2020) 1-21, 2020) in view of Belletti (US 5,872,103). 
Claim 35 is drawn to a method of treating SARS-CoV-2 coronavirus infection comprising systemically administering to a subject, having said infection, plural therapeutically effective doses of digoxin sufficient to achieve therapeutically effective plasma concentration of
digoxin.
Jeon et al. that COVID-19 is an emerging infectious disease and was recently declared as a pandemic by WHO (see abstract). Furthermore, Jeon et al. disclose that a panel of 48 FDA approved drugs that have been pre-selected by an assay of SARS-CoV (a coronavirus) was screened to identify potential antiviral drug candidates against SARS-CoV-2 infection (see abstract). Also, Jeon et al. that they found that a total of 24 drugs which exhibited antiviral efficacy (0.1 μM < IC50 < 10 μM) against SARS-CoV-2 (see abstract). In addition, Jeon et al. disclose that Digoxin is one of the 24 drugs showed potential antiviral activities against SARS-CoV-2 (see page 4 of 20; see also page 10 of 20, Table 1). Also, Jeon et al. disclose treating SARS-CoV-2 infection in SARS-CoV-2 infected in cells (see page 3 of 20 to page 4 of 20).
The difference between Applicant’s claimed method and the method taught or suggested by Jeon et al. is that Applicant treats SARS-CoV-2 coronavirus infection in a subject with plural doses of digoxin sufficient to achieve therapeutically effective plasma concentration of
digoxin whereas Joen et al. treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells with digoxin.  
	Belletti discloses that 0.5-2.0 ng/ml is a range for a “therapeutic” plasma concentration for digoxin (see col. 4, lines 21-27).
Furthermore, Belletti discloses that the cardiac glycosides can be administered by any route, including but not limited to oral, intravenous, intramuscular, transcutaneous and transdermal modes of administration, although the oral route is currently preferred (see col. 9, lines 8-11). 
Furthermore, Belletti discloses that by tradition, the initial dose of a cardiac glycoside is called the digitalizing dose which is followed by maintenance doses. The doses should be adjusted to maintain a therapeutic plasma concentration up to about 2.5 ng/ml for digoxin (see col. 9, lines 12-15). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat SARS-CoV-2 coronavirus infection in a subject comprising administering such as systemically to said subject, having said infection, digoxin, and to administer plural doses to the subject, based on factors such as the severity of the SARS-CoV-2 coronavirus infection, and in which the plural doses of digoxin are adjusted to maintain a therapeutic plasma concentration up to about 2.5 ng/ml for digoxin but in a range such as 0.5 -2.5 ng/ml as taught by Belletti, because a skilled artisan would reasonably expect that digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject.
One having ordinary skill in the art would have been motivated to treat SARS-CoV-2 coronavirus infection in a subject comprising administering such as systemically to said subject, having said infection, digoxin, and to administer plural doses to the subject, based on factors such as the severity of the SARS-CoV-2 coronavirus infection, and in which the plural doses of digoxin are adjusted to maintain a therapeutic plasma concentration up to about 2.5 ng/ml for digoxin but in a range such as 0.5 -2.5 ng/ml as taught by Belletti, because a skilled artisan would reasonably expect that digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject.
It should be noted that it is obvious to administer the digoxin at different doses or plural doses and dosing schedules such as one or more doses administered per day for two or more days per week, weeks per month or months per year based on factors such as the severity of the infection and the type of subject being treated.  Also, it should be noted that it is obvious to administer the digoxin by different common routes or means such as orally and parenterally that are commonly used for the administration of digoxin. Furthermore, it is obvious to administer the composition to said subject at different periods such as within a period of up to five days of said subject having been infected with SARS-CoV-2 depending on factors such as the severity of the infection and the symptoms of the subject. Also, it is obvious to use one or more additional or adjunct antiviral therapy which has the same utility based on factors such as the severity of the infection and the type of subject or patient being treated. In addition, it is obvious to expect that a treatment of the SARS-CoV-2 infection would also treat the commonly known symptoms of the SARS-CoV-2 infection such inflammation, fever and muscle pain.

Claims 41, 43, 44, 63-67, 85, 87, 89-91, 94, 106, 107 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeon et al. and Belletti as applied in claim 35 above, and further in view of Mullin et al. (US 20110046079 A1).  
The difference between Applicant’s claimed method and the method taught or suggested by Jeon et al. and Belletti is the Applicant’s claimed concentration of digoxin in the plasma of the subject.  
Mullin et al. disclose a typical clinical oral dose of digoxin of 125 micrograms (0.16 micromoles) (see page 15, [0114]). Furthermore, Mullin et al. suggest that 1728 picomoles of digoxin can enter the typical adult plasma volume of 2.5 liters (see page 15, [0114]). This equates to about 0.5 ng/ml of digoxin in the adult plasma (which is encompassed by the ng/ml of digoxin as claimed by Applicant). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat SARS-CoV-2 coronavirus infection in a subject comprising administering such as systemically to said subject, having said infection, digoxin, and to administer plural doses to the subject, based on factors such as the severity of the SARS-CoV-2 coronavirus infection, and in which the plural doses of digoxin are adjusted to maintain a therapeutic plasma concentration up to about 2.5 ng/ml for digoxin but in a range such as 0.5 -2.5 ng/ml as taught by Belletti, and administered at concentrations disclosed or suggested by Mullin et al. and also to determine and expect that the concentration of the digoxin in the plasma would be the same as that disclosed or suggested by Mullin et al. such as 0.5 ng/ml of digoxin, because a skilled artisan would reasonably expect that digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject.
One having ordinary skill in the art would have been motivated to treat SARS-CoV-2 coronavirus infection in a subject comprising administering such as systemically to said subject, having said infection, digoxin, and to administer plural doses to the subject, based on factors such as the severity of the SARS-CoV-2 coronavirus infection, and in which the plural doses of digoxin are adjusted to maintain a therapeutic plasma concentration up to about 2.5 ng/ml for digoxin but in a range such as 0.5 -2.5 ng/ml as taught by Belletti, and administered at concentrations disclosed or suggested by Mullin et al. and also to determine and expect that the concentration of the digoxin in the plasma would be the same as that disclosed or suggested by Mullin et al. such as 0.5 ng/ml of digoxin, because a skilled artisan would reasonably expect that digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject.
It should be noted that it is obvious to administer the digoxin at different doses or plural doses and dosing schedules such as one or more doses administered per day for two or more days per week, weeks per month or months per year based on factors such as the severity of the infection and the type of subject being treated.  Also, it should be noted that it is obvious to administer the digoxin by different common routes or means such as orally and parenterally that are commonly used for the administration of digoxin. Furthermore, it is obvious to administer the composition to said subject at different periods such as within a period of up to five days of said subject having been infected with SARS-CoV-2 depending on factors such as the severity of the infection and the symptoms of the subject. Also, it is obvious to use one or more additional or adjunct antiviral therapy which has the same utility based on factors such as the severity of the infection and the type of subject or patient being treated. In addition, it is obvious to expect that a treatment of the SARS-CoV-2 infection would also treat the commonly known symptoms of the SARS-CoV-2 infection such inflammation, fever and muscle pain.
Claims 45-48, 63-67, 85, 87-91, 94, 106, 107 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeon et al. and Belletti as applied in claim 35 above, and further in view of West-Ward Pharmaceuticals Corp., December 2016.  
The difference between Applicant’s claimed method and the method taught or suggested by Jeon et al. and Belletti is the dosage of the composition administered by Applicant is not disclosed by Jeon et al.  
West-Ward Pharmaceuticals Corp. disclose different doses (loading) for the administration of digoxin to subjects or patients of different ages such as 10-15 mcg/kg for those over age 10 years and corresponding maintenance phase dose (which is the same dose claimed by Applicant) (see pages 3-4 of 18, Table 1).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat SARS-CoV-2 coronavirus infection in a subject comprising administering such as systemically to said subject, having said infection, digoxin, and to administer plural doses to the subject, based on factors such as the severity of the SARS-CoV-2 coronavirus infection, and in which the plural doses of digoxin are adjusted to maintain a therapeutic plasma concentration up to about 2.5 ng/ml for digoxin but in a range such as 0.5 -2.5 ng/ml as taught by Belletti, and administer the digoxin or composition at doses disclosed or suggested by West-Ward Pharmaceuticals Corp., because a skilled artisan would reasonably expect that digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject.
One having ordinary skill in the art would have been motivated to treat SARS-CoV-2 coronavirus infection in a subject comprising administering such as systemically to said subject, having said infection, digoxin, and to administer plural doses to the subject, based on factors such as the severity of the SARS-CoV-2 coronavirus infection, and in which the plural doses of digoxin are adjusted to maintain a therapeutic plasma concentration up to about 2.5 ng/ml for digoxin but in a range such as 0.5 -2.5 ng/ml as taught by Belletti, and administer the digoxin or composition at doses disclosed or suggested by West-Ward Pharmaceuticals Corp., because a skilled artisan would reasonably expect that digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject.
It should be noted that it is obvious to administer the digoxin at different doses or plural doses and dosing schedules such as one or more doses administered per day for two or more days per week, weeks per month or months per year based on factors such as the severity of the infection and the type of subject being treated.  Also, it should be noted that it is obvious to administer the digoxin by different common routes or means such as orally and parenterally that are commonly used for the administration of digoxin. Furthermore, it is obvious to administer the composition to said subject at different periods such as within a period of up to five days of said subject having been infected with SARS-CoV-2 depending on factors such as the severity of the infection and the symptoms of the subject. Also, it is obvious to use one or more additional or adjunct antiviral therapy which has the same utility based on factors such as the severity of the infection and the type of subject or patient being treated. In addition, it is obvious to expect that a treatment of the SARS-CoV-2 infection would also treat the commonly known symptoms of the SARS-CoV-2 infection such inflammation, fever and muscle pain.
The Applicant argues that the combination of Jeon et al. bioRxiv and Ko et al. establish the unreliability of the data in Jeon et al. bioRxiv. An artisan reviewing the references together would merely conclude that there is no predictable or reasonable expectation of success in treating SARS-CoV-2 in a human subject with digoxin, since the same group of scientists came up with two different results in vitro when using different cell lines.
However, the above rejection was made by applying Jeon et al. and Belletti references, not Ko et al. reference, nor a combination of Jeon et al. and Ko et al. references. In other words, based on Jeon et al. and Belletti there is no predictable or reasonable expectation of success in treating SARS-CoV-2 in a human subject with digoxin. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat SARS-CoV-2 coronavirus infection in a subject comprising administering such as systemically to said subject, having said infection, digoxin, and to administer plural doses to the subject, based on factors such as the severity of the SARS-CoV-2 coronavirus infection, and in which the plural doses of digoxin are adjusted to maintain a therapeutic plasma concentration up to about 2.5 ng/ml for digoxin but in a range such as 0.5 -2.5 ng/ml as taught by Belletti, because a skilled artisan would reasonably expect that digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject.
The Applicant argues that Puhl et al. in combination with Jeon et al. (bioRxiv) and Ko et al. (2020) clearly demonstrate that the art (in particular Jeon et al. bioRxiv on its own) does not provide a predictable or reasonable expectation of success treating SARS-CoV-2 in a human subject with digoxin.
However, the above rejection was made by applying Jeon et al. and Belletti references, not Puhl et al. or Ko et al. reference, nor a combination of Puhl et al., Jeon et al. and Ko et al. references. In other words, based on Jeon et al. and Belletti there is no predictable or reasonable expectation of success in treating SARS-CoV-2 in a human subject with digoxin. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat SARS-CoV-2 coronavirus infection in a subject comprising administering such as systemically to said subject, having said infection, digoxin, and to administer plural doses to the subject, based on factors such as the severity of the SARS-CoV-2 coronavirus infection, and in which the plural doses of digoxin are adjusted to maintain a therapeutic plasma concentration up to about 2.5 ng/ml for digoxin but in a range such as 0.5 -2.5 ng/ml as taught by Belletti, because a skilled artisan would reasonably expect that digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject.
The Applicant argues that Yang et al. essentially teaches that there is unpredictability in the art concerning the use of cardiac glycosides in treating specific coronavirus infections.
In view of the above, Applicant submits that Jeon et al. (bioRxiv) fails to render the claimed
invention unpatentable, in particular when considered in view of Ko et al., Puhl et al., and Yang et al. 
However, the above rejection was made by applying Jeon et al. and Belletti references, not Yang et al. or Puhl et al. or Ko et al. reference, nor a combination of Yang et al., Puhl et al., and Ko et al. references. In other words, based on Jeon et al. and Belletti there is no predictable or reasonable expectation of success in treating SARS-CoV-2 in a human subject with digoxin.
Also, it should be noted that Jeon et al. do disclose that Digoxin showed potential antiviral activities against SARS-CoV-2 or treats SARS-CoV-2 infection in SARS-CoV-2 infected in cells. Consequently, it is obvious to expect that it would also treat the same SARS-CoV-2 infection in cells in a subject. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat SARS-CoV-2 coronavirus infection in a subject comprising administering such as systemically to said subject, having said infection, digoxin, and to administer plural doses to the subject, based on factors such as the severity of the SARS-CoV-2 coronavirus infection, and in which the plural doses of digoxin are adjusted to maintain a therapeutic plasma concentration up to about 2.5 ng/ml for digoxin but in a range such as 0.5 -2.5 ng/ml as taught by Belletti, because a skilled artisan would reasonably expect that digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject.
The Applicant argues that Mullin et al. is directed to the use of digoxin in combination with a proton pump inhibitor (PPI) for the treatment of gastric disorder. The etiology of gastric disorder is unrelated to the etiology of SARS-CoV-2 infection, so an artisan considering
the combination of Jeon et al. and Mullin et al. would not have any expectation of success or of
predictable results in treating a SARS-CoV-2 infection with digoxin at the doses or plasma concentration disclosed by Mullin et al.; therefore, the combination fails to suggest the proper
plasma concentration range for digoxin that would be suitable for treating a SARS-CoV-2 infection in a subject.
	However, the above rejection was made by applying Jeon et al., Belletti and Mullin et al. reference.  And, Mullin et al. disclose a typical clinical oral dose of digoxin of 125 micrograms (0.16 micromoles) (see page 15, [0114]). Furthermore, Mullin et al. suggest that 1728 picomoles of digoxin can enter the typical adult plasma volume of 2.5 liters (see page 15, [0114]). This equates to about 0.5 ng/ml of digoxin in the adult plasma (which is encompassed by the ng/ml of digoxin as claimed by Applicant). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat SARS-CoV-2 coronavirus infection in a subject comprising administering such as systemically to said subject, having said infection, digoxin, and to administer plural doses to the subject, based on factors such as the severity of the SARS-CoV-2 coronavirus infection, and in which the plural doses of digoxin are adjusted to maintain a therapeutic plasma concentration up to about 2.5 ng/ml for digoxin but in a range such as 0.5 -2.5 ng/ml as taught by Belletti, and administered at concentrations disclosed or suggested by Mullin et al. and also to determine and expect that the concentration of the digoxin in the plasma would be the same as that disclosed or suggested by Mullin et al. such as 0.5 ng/ml of digoxin, because a skilled artisan would reasonably expect that digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject.
	The Applicant argues that the recommended dosing regimens and pharmacokinetic performance in Westward are specifically directed to “the treatment of mild to moderate heart failure and for the control of resting ventricular rate in patients with chronic atrial fibrillation.” (pg 1, col. 1; Indications and Usage). Those conditions are etiologically unrelated to SARS-CoV-2 viral infections. The plasma concentration range now specified in the claims is not suggested by the combination of Jeon et al. and Westward for use in treating SARS-CoV-2. 
	However, the above rejection was made by applying Jeon et al., Belletti and West-Ward Pharmaceuticals Corp. references. And, thus it does not matter whether Westward is specifically directed to “the treatment of mild to moderate heart failure and for the control of resting ventricular rate in patients with chronic atrial fibrillation. More importantly, West-Ward Pharmaceuticals Corp. disclose different doses (loading) for the administration of digoxin to subjects or patients of different ages such as 10-15 mcg/kg for those over age 10 years and corresponding maintenance phase dose (which is the same dose claimed by Applicant) (see pages 3-4 of 18, Table 1). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat SARS-CoV-2 coronavirus infection in a subject comprising administering such as systemically to said subject, having said infection, digoxin, and to administer plural doses to the subject, based on factors such as the severity of the SARS-CoV-2 coronavirus infection, and in which the plural doses of digoxin are adjusted to maintain a therapeutic plasma concentration up to about 2.5 ng/ml for digoxin but in a range such as 0.5 -2.5 ng/ml as taught by Belletti, and administer the digoxin or composition at doses disclosed or suggested by West-Ward Pharmaceuticals Corp., because a skilled artisan would reasonably expect that digoxin which treats SARS-CoV-2 coronavirus infection in SARS-CoV-2 coronavirus infected cells would have the same utility of treating SARS-CoV-2 coronavirus infection in a subject.

Applicant's arguments with respect to claims 35-38, 41, 43-48, 63-67, 85, 87-91, 94, 106, 107 have been considered but are moot with respect to the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623